ON MOTION FOR REHEARING.
HAWKINS, Judge.
— Appellant’s contention that no authority existed for issuing the search warrant is supported by Greenway v. State, No. 18,780, decided February 3, 1937 (131 Texas Crim. Rep., 620), and a number of other cases, none of which are yet reported. However, we cannot agree with appellant’s contention that the evidence of the deputy constable should not be considered in corroboration of the inspectors of the State Liquor Control Board. Under authority of Plainos v. State, 100 S. W. (2d). *113367, said inspectors had authority to inspect the premises of appellant upon the acceptance by him of a license to conduct the business of selling malt and vinous liquor. As we understand the law, they had a right to make such inspection independent of any search warrant. The officer who was present derived his information while the inspectors were doing what they were legally entitled to do without the search warrant.
Appellant makes the further contention that the record shows the information to have been filed before the supporting complaint was made. In this respect the case is shown to be in precisely the same condition as that of Gremillion v. State, No. 18,627, opinion on rehearing January 27th, 1937 (131 Texas Crim. Rep., 583) in which the same contention is not sustained.
The motion for rehearing is overruled.

Overruled.